DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 12/14/21 to the restriction requirement of 10/22/21 has been received.  Applicant has elected the following species: RNA interfering agent that meets the criteria of (1), (2), (12)-(14), (20)-(25), (78), and (83)-(86) enumerated at pages 4-5 of the restriction requirement as the reagent and human HLA-E as the biomarker listed in Table 1.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
The elected species of methods of administering and/or contacting cancer cells with an RNA interfering agent and determining copy number, amount, and/or activity of human HLA-E wherein the RNA interfering agent (1) antagonizes NKG2A-HLA-E interaction, (2) decreases copy number, expression level, and/or activity of HLA-E, (12) is a sgRNA, (13) is an RNA interfering agent, (14) is an antisense oligonucleotide, (20) is an siRNA, (21) is a crRNA, (22) is a shRNA, (23) is a miRNA, (24) is a piRNA, (25) is a sgRNA, (78) is a targeted therapy, (83) is an agent that reduces the number of proliferating cells in a cancer and/or reduces the volume or size of a tumor comprising cancer cells, (84) is an agent that increases sensitivity to immunotherapy, (85) is an agent that increases sensitivity to T-cell-mediated immunotherapy, and (86) is an agent that increases the amount of CD8+ T cells in a tumor is free of the prior art.

Claims 1, 2, 6, 10, 16, 65, 66, 68, 71, 72, 74, and 78 are pending and are currently under consideration.
Claim 10 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 2, 6, 16, 65, 66, 68, 71, 72, 74, and 78 are currently under consideration.

Claim Objections
Amended claim 72 is objected to because of an apparent typographical error. Step “3)” of claim 72 recites: “…comparing the copy number, amount, and/or activity detected in steps a) and b)….”. It appears Applicant may have intended amended claim 72 to recite: “…comparing the copy number, amount, and/or activity detected in steps 1) and 2) ….”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 16, 66, 68, and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 6, and 16 are rejected because claim 2 recites “The method of claim 1, wherein…the agent….” Claim 1 recites agents of two different methods. It is unclear to which agent of claim 1 that claim 2 is referring.  There is insufficient antecedent basis for “the agent” in the claims.

Claims 2, 6, and 16 are rejected because step (6) of claim 2 recites “…the immunotherapy….” Claim 1 recites immunotherapies of two different methods and step (5) of claim 2 recites an immunotherapy. It is unclear to which immunotherapy step (6) of claim 2 is referring.  There is insufficient antecedent basis for “the immunotherapy” in the claims.

Claims 2, 6, and 16 are rejected because step (7) of claim 2 recites “…the biomarker….” Claim 1 recites “one or more biomarkers” of two different methods. It is unclear to which biomarker step (7) of claim 2 is referring.  There is insufficient antecedent basis for “the biomarker” in the claims.



Claims 66 and 68 are rejected because step (3) of claim 66 recites “the patient”.  There is insufficient antecedent basis for “the patient” in the claims.

Claims 66 and 68 are rejected because step (4) of claim 66 recites “the control sample”.  There is insufficient antecedent basis for “the control sample” in the claims.

Claims 66 and 68 are rejected because step (5) of claim 66 recites “the sample”. It is unclear whether “the sample” is referring to the subject sample of claim 65 or the control sample of step (4) of claim 66.  There is insufficient antecedent basis for “the sample” in the claims.

Claim 66 recites “the cancer cells”.  There is insufficient antecedent basis for “the cancer cells” in the claim.

Claim 74 recites “the cancer cells”.  There is insufficient antecedent basis for “the cancer cells” in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65, 66, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooden et al (PNAS, 2011, 108(26): 10656-10661).
Gooden et al teaches a method comprising obtaining a biological sample from a human subject afflicted with cancer, determining the amount of HLA-E in the sample, determining the amount of HLA-E in other human samples (controls), and comparing the amounts (Figure 1, in particular). As defined by claim 65, said amounts indicate recited benefit.

Claim(s) 65, 66, 68, 71, and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al (International Journal of Oncology, 2008, 32: 633-641).
Levy et al teaches a method comprising obtaining a biological sample from a human subject afflicted with cancer, determining the amount of HLA-E in the sample, determining the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 16, 65, 66, and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravindranath et al (US 2014/0010825 A1; 1/9/14; 5/6/20 IDS) in view of Levy et al (International Journal of Oncology, 2008, 32: 633-641), as evidenced by Gonzalez et al (Cancer Biology & Therapy, 2012, 13(): 71-76).
Ravindranath et al teaches most cancer types overexpress HLA-E and the overexpression paralyzes CD8+ T cells and NKT cells in the tumor microenvironment from cytotoxic killing of tumor cells ([0137], in particular). Ravindranath et al further teaches anti-HLA-E monoclonal antibodies can be used as a tool for immunodiagnosis of tumor cells ([0193], in particular). 
Ravindranath et al does not specifically teach determining the amounts of HLA-E in a sample from a subject and a control sample, comparing the amounts, administering the anti-HLA-E monoclonal antibodies of Ravindranath et al to subjects determined to benefit from the antibodies, and administering Cetuximab.  However, these deficiencies are made up in the teachings of Levy et al.
Levy et al teaches obtaining biological samples comprising cancer cells from subjects with cancer, determining the amount of HLA-E in the samples, and characterizing the samples as “High HLA-E” or “Low HLA-E” based on a comparison between samples with high and low levels of HLA-E and that subjects with Low HLA-E tend to have a better prognosis (“good clinical outcome”) than those with High HLA-E (Figure 5, in particular). Levy et al further teaches Low HLA-E correlates with better survival that is likely due to killing of tumor cells by NK and NKT cells (page 640, in  particular). Levy et al further teaches patients with low expression of HLA-E might be better candidates for immunotherapies such as Cetuximab, since they should be susceptible to NK killing by ADCC (page 640, in particular). Levey et al further teaches Cetuximab functions by activating CTL and NK cells of the immune system to evoke ADCC (page 
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat subjects with cancers comprising obtaining biological samples comprising cancer cells from subjects, determining the amount of HLA-E in the samples, and characterizing the samples as “High HLA-E” or “Low HLA-E” based on a comparison between samples with high and low levels of HLA-E (as taught by Levy et al) and administer anti-HLA-E monoclonal antibodies of Ravindranath et al in combination with Cetuximab of Levy et al to subjects with High HLA-E because Ravindranath et al teaches HLA-E overexpressed on cancer cells binds to CD94 and NKG2a receptors on CD8+ T cells and NKT cells, resulting in dampening incoming activation signals of T cells and decreased effector function ([0168], in particular), Ravindranath et al teaches anti-HLA-E monoclonal antibodies to be administered to cancer patients that can neutralize HLA-E in tumor microenvironment, which may otherwise bind to CD94/NKGa2 receptors and prevent CD8+ CTL or NKT cells from attacking and killing tumor cells ([0186] and [0193], in particular), and Cetuximab (which functions by activating CTL and NK cells the immune system to evoke ADCC) would predictably be beneficial in subjects with an immune system comprising CD8+ and CTL and NKT cells that are not inhibited by HLA-E interactions due to the administration of the anti-HLA-E monoclonal antibodies of Ravindranath et al. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
s 1, 2, 6, 16, 65, 66, 68, 72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindranath et al (US 2014/0010825 A1; 1/9/14; 5/6/20 IDS)) in view of Levy et al (International Journal of Oncology, 2008, 32: 633-641) as applied to claims 1, 2, 6, 16, 65, 66, and 68 above, and further in view of Wischhusen et al (J Neuropathol Exp Neurol, 2005, 64(6): 523-528) and Yuan et al (Cancer Biology & Therapy, 9(9): 710-716).
The combination of Ravindranath et al and Levy et al is discussed above.  
Ravindranath et al and Levy et al do not specifically teach detecting levels of HLA-E in samples before and after administering an agent.  However, these deficiencies are made up in the teachings of Wischhusen et al and Yuan et al.
Wischhusen et al teaches inhibition of HLA-E expression by siRNA permits lysis of tumor cells by NK cells (Abstract, in particular).
Yuan et al teaches an in vivo method of treating cancer by inhibiting expression of a gene that is upregulated in cancers (TKTL1) comprising administering an agent (siRNA) that inhibits expression of a gene and detecting levels of the gene after administering the agent (Figure 6, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat cancer by inhibiting HLA-E expression (as opposed to blocking HLA-E function with antibodies) by performing the combined method of Ravindranath et al and Levy et al wherein siRNA specific for HLA-E of Wischhusen et al is administered in place of the anti-HLA-E monoclonal antibodies of Ravindranath et al and levels of HLA-E are measured in subject samples before and after administering the siRNA specific for HLA-E, the levels are compared, and a decrease in HLA-E after administration of the siRNA confirms the levels of HLA-E are .     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 65, 66, 68, 71, 72, 74, and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 65, 66, 68, 71, 72, 74, and 78 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” include the “comparing” steps of claim 65, 71, and 72 (mental processes). The “natural phenomenon” is: levels of biomarkers listed in Table 1 correlate with cancer affliction, cancer risk, benefit from treatment, and/or clinical outcome. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining biological samples, including samples comprising cells, from subjects and determining copy number, amount, and/or activity of a biomarker listed in Table 1 in the samples (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Further, the specification discloses the method includes detecting biomarkers using ELISA, RIA, and other “conventional methods” (see last full paragraph on page 162, in particular). Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642